internal_revenue_service number release date index number ---------------------------------------- --------------------- ----------------------------------- -------- ------------------------------------- ---------------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-153612-06 date july legend decedent ------------------------ spouse --------------------------- date --------------------- date --------------------- son -------------------- son ---------------------- daughter -------------- trust ------------------------------------------------------------- accountant ------------------------- date ------------------ dear ------------------ this is in response to a letter dated date from your authorized representative and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever trust a under sec_26_2654-1 of the generation-skipping_transfer_tax regulations into gst exempt trust a and gst non exempt trust a to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to gst exempt trust a and to allocate decedent’s available gst_exemption to gst exempt trust a under sec_2632 plr-153612-06 facts the facts and representations submitted are summarized as follows on date decedent created a revocable_trust trust decedent died on date survived by three children son son and daughter and by spouse under the terms of decedent's last will and testament decedent's residuary_estate passed to trust under the terms of trust at decedent’s death trust was divided into trust a and trust b_trust a holds trust assets intended to qualify for the federal estate_tax_marital_deduction trust b holds the balance of trust assets under the terms of trust a the trustee will pay to or for the benefit of spouse for his life the entire net_income of trust a at least quarterly and also such amounts of corpus as the trustee deems advisable for spouse’s education health maintenance and support taking into account spouse’s income from other sources spouse may direct the trustee to exchange non-income producing property for income producing property at spouse’s death the remaining assets will be distributed to decedent’s children and grandchildren in such manner and proportions as spouse appoints and in default to decedent’s three children if then living or if not per stirpes to the issue of a deceased child of decedent trust authorizes the trustee to allocate decedent's available gst_exemption divide trust a into a gst exempt and nonexempt trust representing two fractional shares and make the reverse_qtip_election under sec_2652 for the exempt trust accountant a certified_public_accountant prepared and timely filed the form_706 federal estate and generation-skipping_transfer_tax return for decedent's_estate a qtip_election was made with respect to trust a on schedule m of the return however accountant inadvertently failed to make the reverse_qtip_election for any part of trust a or to allocate decedent's gst_exemption on schedule r it is represented that decedent never allocated any gst_exemption during her life and at her death there were no direct skips spouse died on date the parties propose to divide trust a into gst exempt trust a and gst nonexempt trust a gst exempt trust a will be funded with an amount determined by multiplying the current fair_market_value of trust a on the date of severance plus the amount of principal distributions made from trust by a fraction the numerator of the fraction is equal to the decedent's available gst_exemption and the denominator is equal to the value of trust a as finally determined for federal estate_tax purposes the gst non exempt marital trust will consist of the remaining balance of the current value of trust a on the date of severance plr-153612-06 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 for the year in issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is plr-153612-06 irrevocable sec_2632 provides that the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides in part that under sec_2642 the time for allocating the gst_exemption to transfers at death is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_2652 provides that for purposes of chapter the term transferor means in the case of property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent plr-153612-06 may elect to treat all of the property in the trust for purposes of chapter as if the qtip_election had not been made reverse_qtip_election sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_2654 provides in part that for purposes of the gst tax the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that an individual's gst_exemption under sec_2632 may be allocated to the separate trusts created pursuant to this section at the discretion of the executor or trustee under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer plr-153612-06 acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case because a qtip_election was made on decedent's form_706 the assets of trust a are includible in spouse's gross_estate pursuant to sec_2044 spouse is considered the transferor of such property for gst tax purposes thereby precluding the allocation of any of decedent's gst_exemption to trust a however if decedent's_estate is granted an extension of time to sever trust a into gst exempt trust a and gst nonexempt trust a and to make a reverse_qtip_election with respect to gst exempt trust a decedent will be treated as the transferor of gst exempt trust a for gst tax purposes based on the facts submitted and representations made in this case we conclude that the requirements of sec_301_9100-3 and sec_26_2654-1 have been satisfied accordingly we grant decedent's_estate an extension of time of days from the date of this letter to sever trust a into gst exempt trust a and gst nonexempt trust a to make a reverse_qtip_election with respect to gst exempt trust a and to allocate decedent’s available gst_exemption to gst exempt trust a the reverse_qtip_election and allocation of gst_exemption should be made on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter plr-153612-06 is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
